                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                        §
                                                   §
       Plaintiff                                   §
                                                   §
v.                                                 §          CIVIL NO. 3:20-cv-516 (VAB)
                                                   §
VINCENT K. MCMAHON                                 §
                                                   §          AUGUST 12, 2020
       Defendant.                                  §

            NOTICE OF WITHDRAWAL OF MOTION TO CERTIFY ORDER

       The undersigned counsel for Plaintiff Oliver Luck hereby informs the Court that the

Plaintiff hereby withdraws Plaintiff’s Motion to Certify the June 26, 2020 Order for Interlocutory

Appeal Under 28 U.S.C. § 1292(b) (ECF No. 82) and accompanying Memorandum of Law (ECF

No. 83) (collectively, the “Motion to Certify”).

       As the Plaintiff noted in his Consented-To Motion for Extension of Time to File Reply

Memorandum (ECF No. 85), the Plaintiff had been negotiating with counsel for Alpha

Entertainment, LLC (“Alpha”) for an agreed order for relief from the automatic stay in Delaware

Bankruptcy Court, in In re Alpha Entertainment LLC, Case No. 20-10940-LSS (Bankr. D. Del.),

to join Alpha as a nominal defendant to this lawsuit. The Plaintiff and Alpha reached such an

agreement and it was entered by the Delaware Bankruptcy Court on August 7, 2020 as an

Agreed Order Granting Oliver Luck’s Motion for Relief from Stay to Join Alpha Entertainment

LLC in Connecticut Proceedings. See Exhibit A hereto.

       Pursuant to the Agreed Order, the lift stay effective date shall be the earlier of i) October

31, 2020 or ii) sixty days after the closing date of the sale of Alpha’s assets. Upon the lift stay

effective date, the Plaintiff intends to seek to join Alpha as a nominal defendant to this lawsuit.

As a result of the Agreed Order, the Plaintiff no longer seeks to invoke the provisions of 28
U.S.C. § 1292(b) as requested in the Motion to Certify. Accordingly, the Plaintiff withdraws the

Motion to Certify without prejudice to his right to appeal, if appropriate, upon entry of a final

judgment in this matter from this Court’s order that Alpha is a required party under Rule 19 and

that this lawsuit cannot proceed without it.



                                               Respectfully submitted,

                                               PLAINTIFF OLIVER LUCK

                                                /s/ Andrew M. Zeitlin
                                               Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                               Joette Katz (Fed Bar No. ct30935)
                                               SHIPMAN & GOODWIN LLP
                                               300 Atlantic Street
                                               Stamford, CT 06901
                                               Telephone: (203) 324-8100
                                               Facsimile: (203) 324-8199
                                               Email: azeitlin@goodwin.com
                                               Email: jkatz@goodwin.com

                                               AND

                                                /s/ Paul J. Dobrowski
                                               Paul J. Dobrowski (phv10563)
                                               Vanessa L. Pierce (phv10561)
                                               DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                                               4061 Washington Avenue, Suite 200
                                               Houston, Texas 77007
                                               Telephone: (713) 659-2900
                                               Facsimile: (713) 659-2908
                                               Email: pjd@doblaw.com
                                               Email: vpierce@doblaw.com

                                               HIS ATTORNEYS




                                                 2
                                CERTIFICATE OF SERVICE

        I hereby certify that on August 12, 2020, a copy of the foregoing was filed electronically
and served on anyone unable to accept electronic filing. Notice of this filing will be sent by e-
mail to all parties by operation of the Court’s electronic filing system, or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.


                                                     /s/ Andrew M. Zeitlin
                                                     Andrew M. Zeitlin




                                                 3
